Title: To George Washington from Robert Stewart, 25 January 1762
From: Stewart, Robert
To: Washington, George


At Doctr Walker’s In Albermarle Coty 
My Dear SirJanry 25th 1762.  
Soon after our last very mortifying Parting I was attackd with a Rheumatism which confind me till some Time after I had the infinite pleasure to hear of your being so much recover’d as to be in condition to return home—So soon as I got able to ride I went to Petersburgh where I put myself under the Direction of Doctor Jamison from whose skill I derivd considerable advantage and on the sitting of the last Assembly I returnd to Williamsburgh where I had the further great satisfaction to hear of your being almost well.
You would no doubt have heard of the Proceedings of the last Assembly with regard to the Corps, but tho’ its vastly short of our expectations yet we had the great satisfaction to see the most eminent Men in the Country warmly espoused our Cause which we esteem a propitious Omen that portends better Success in the next effort our Friends may exert in our Favour—we miss’d your Friendly Offices excessively—I would fain have applied for Liberty to have return’d to Camp by the way of Mount Vernon but as I was by various and unforeseen accidents detain’d from the Regiment much longer than I expected I could not with any Grace ask it—whenever we go to the right about which in all probability will happen in about two Months nothing shall rob me of the Happiness I promise myself from seeing you perfectly recover’d at your own House—I am this

far in my way to Join the Regiment from whence I will do myself the pleasure to write you more fully.
That Heaven may Bless you with the Re-establishmt of perfect good Health and confer on you every thing else that can contribute to compleat your Felicity are the most fervent wishes of him who ever is with the most perfect Esteem and unalterable Regard My Dear Colonel Your most Affectionate & Most Obliged hble Servt

Robert Stewart


I Beg you’ll be so good as to offer my Respectfull Complemts in the most obliging Terms to Mrs Washington.

